IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0153
                             Filed February 7, 2018


ANDREW PAUL JACKSON JR.,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert J. Blink

(summary judgment) and William P. Kelly (ruling on 1.904(2) motion), Judges.



      Andrew Jackson appeals the dismissal of his third application for

postconviction relief. AFFIRMED.



      Eric W. Manning of Manning Law Office, P.L.L.C., Urbandale, for

appellant.

      Andrew P. Jackson Jr., Fort Madison, pro se.

      Thomas J. Miller, Attorney General, and Darrel L. Mullins, Assistant

Attorney General, for appellee State.




      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


MULLINS, Judge.

       In 2001, Andrew Jackson was convicted of first-degree robbery, first-

degree burglary, and second-degree kidnapping.1          At issue in this appeal is

Jackson’s third application for postconviction relief (PCR), which was filed in

October 2015.     In his application, Jackson argued his trial counsel rendered

ineffective assistance in failing to object to the kidnapping instruction on the

ground that it did not include the intensifying language contained in the State v.

Rich tripartite test. See 305 N.W.2d 739, 745 (Iowa 1981) (noting confinement or

removal under the kidnapping statute “must be more than slight, inconsequential,

or an incident inherent in [another crime] so that it has a significance independent

from [the other crime]” and sufficient “confinement or removal may exist because

it substantially increases the risk of harm to the victim, significantly lessens the

risk of detection, or significantly facilitates escape following the consummation of

the offense” (emphasis added)).

       The State moved for summary dismissal on statute-of-limitations grounds.

At a subsequent hearing, Jackson argued a concurring opinion in a recent

supreme court case, State v. Robinson, 859 N.W.2d 464, 487–92 (Iowa 2015)

(Wiggins, J., concurring specially), amounted to a substantive change in the law

exempting him from the statute of limitations. The district court disagreed and

1
  This court affirmed Jackson’s conviction on direct appeal. See generally State v.
Jackson, No. 01-0925, 2002 WL 31308139, at *1–3 (Iowa Ct. App. Oct. 16, 2002),
further review denied (Jan. 3, 2003). We also affirmed the denial of Jackson’s
subsequent postconviction-relief application. See generally Jackson v. State, No. 04-
0880, 2006 WL 1229999, at *1–5 (Iowa Ct. App. Apr. 26, 2006), further review denied
(July 18, 2006). Shortly thereafter, the United States District Court for the Southern
District of Iowa also dismissed and denied Jackson’s petition for habeas corpus relief.
This court recently affirmed the dismissal of Jackson’s second postconviction-relief
application. See generally Jackson v. State, No. 15-0233, 2016 WL 1680137, at *1–3
(Iowa Ct. App. Apr. 27, 2016).
                                           3


granted the State’s motion for summary dismissal on statute-of-limitations

grounds.

       On appeal, Jackson challenges the district court’s summary dismissal of

his PCR application as time-barred.2 He continues to rely upon his argument

that Robinson amounts to a substantive change in the law exempting him from

the statute of limitations. PCR “applications must be filed within three years from

the date the conviction or decision is final or, in the event of an appeal, from the

date the writ of procedendo is issued.” Iowa Code § 822.3 (2015). “However,

this limitation does not apply to a ground of . . . law that could not have been

raised within the applicable time period.” Id.

       Procedendo following Jackson’s initial appeal issued in January 2003.

Jackson did not file his third PCR application until more than twelve years later.

Rich was decided approximately two decades before Jackson’s conviction. Any

arguments flowing from that decision were obviously available to Jackson and

could have been raised within the limitations period.          Finally, we repeat our

position that “Robinson did not announce a new rule; it merely clarified an

existing rule” and “[c]larifications of existing law do not constitute new grounds of

fact or law for PCR purposes.”         Brandes v. State, No. 17-0128, 2017 WL

6517176, at *1 (Iowa Ct. App. Dec. 20, 2017); accord Grayson v. State, No. 15-

1382, 2016 WL 6652357, at *2 (Iowa Ct. App. Nov. 9, 2016) (“[O]ur court has

previously concluded the supreme court did not announce a new rule in


2
 Jackson also states the district court erred in not granting a hearing on his subsequent
motion to enlarge or amend. Because he provides no argument or analysis on this
assignment of error, we deem the argument waived.                    See Iowa R. App.
P. 6.903(2)(g)(3).
                                         4

Robinson but rather only clarified existing law by its reliance upon the three-

factor test announced in State v. Rich . . . .”), further review denied (Feb. 10,

2017); Hampton v. State, No. 15-1802, 2016 WL 2743451, at *1 (Iowa Ct. App.

May 11, 2016) (“[T]he Robinson court notes that this concept ‘underlies’ the test

set forth in Rich. . . . In other words, the court was not announcing a new rule of

law but rather clarifying the existing law, which does not provide an exception to

the requirements of section 822.3.”), further review denied (July 7, 2016).

       Jackson’s application was untimely, and he is not exempted from the

statute of limitations.   We therefore affirm the dismissal of Jackson’s PCR

application.

       AFFIRMED.